Judge Kobertson delivered the followins response of the court to the petition for a re-hearing.
Waiving a consideration of all the questions pre-sentedin the petition, and which we had duly considered, before the opinion was rendered, there is one ground on which the judgment may be maintained; and it was on that, that tile cause was decided.
m. ii-The award is, that the defendant pay to the plaintifF $10 and the costs, which may he discharged in CommonweallK s paper. The judgment, according to our construction of it, is for $10 and the costs, in specie.
If the award he void, so far as it allows the payment of Oommoaweaiih’n paper, it mav be valid in all other respects, doe Kid on awards, from page 243 to 260, inclusive. An award, in part good, may be sustained so far -is it is good, provided that, in this particular, it bo mutual. -
The only reason why the plaintiff could, in this case, ODject to the award, is, that it allows the payment in Common weal sh’s notes, of the amount awarded. If the court disregard so much of the award as directs the mode of payment, the objection should not; be indulged; because then, the plaintiff will be entitled to all that he could have demanded, jf the award had been for specie, and he will receive more than tile arbitratorsjntended to allow to him.
The defendant might have objected to the judgment, because it was for more than the arbitrators, intended to award; but he has acquiesced.
It cannot be doubted that the award for $10, and the costs, is good; and if the qualification of it by the arbitrators, be unauthorised by the submission, the court should have disregarded this latter part of it; and as it has done so and rendered judgment for the amount awarded, in specie, the defendant alone could complain.
Wherefore the petition is overruled.